WILSON, ELSER, MOSKOWITZ

EDELMAN & DICKER LLP

Attorneys for Defendants

The Village of Pomona

Brett Yagel

Louis Zummo

Doris Ulman

1133 Westchester Avenue

White Plains, NY 10604

(914) 323-7000

Attn: Janine A. Mastellone, Esq.
John M. Flannery, Esq.
John B. Martin, Esq.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Xx
SAMUEL INDIG, MEIR KAHANA, ; Case No: 18-cv-10204
and ROBERT KLEIN, and NAFTALI KLEIN, :
: REPLY DECLARATION OF
Plaintiffs, : JANINE A. MASTELLONE

 

-against-

THE VILLAGE OF POMONA, BRETT YAGEL, LOUIS
ZUMMO, LEON HARRIS and DORIS ULMAN,

Defendants.

 

JANINE A. MASTELLONE, an attorney duly admitted to practice law before the courts
of the state of New York, and the United States District Court for the Southern District of New
York, hereby declares pursuant to the penalty of perjury and 28 U.S.C. §1746 as follows:

1. I am a partner with the law firm Wilson, Elser, Moskowitz, Edelman & Dicker LLP,
attorneys for defendants the Village of Pomona, Brett Yagel (“Mayor Yagel”), Louis Zummo
(“Mr. Zummo”) and Doris Ulman (“Ms. Ulman’”’) (collectively, “defendants” or “the Village”), in

the above-captioned action.

7651051v.1
2. I submit this reply declaration in further support of defendants’ motion to disqualify
Schlam, Stone & Dolan, LLP, attorneys for plaintiffs.

5 Annexed hereto as Exhibit F is the complaint filed in New York State Supreme
Court, Rockland County, under index number 031215/2017, in TAL Properties of Pomona, LLC
v. Village of Pomona. The complaint named Mr. Zummo as a defendant.

4. Annexed hereto as Exhibit G is the notice of motion and affirmation in support of
the defendants’ summary judgment motion in TAL Properties of Pomona, LLC v. Village of
Pomona, which was filed in New York State Supreme Court, Rockland County, under index
number 031216/2017. In the affirmation, Ms. Ulman confirmed that she represented Mr. Zummo
in that action.

WHEREFORE, for the reasons set forth in the accompanying memorandum of law, and
other supporting documents, the motion to disqualify plaintiffs’ counsel should be granted in its
entirety.

I declare that the foregoing is true and correct. Executed this 10" day of May 2019.

isu Uy: Veco

A [Ypnine A. éstellone

765105 1v.1
